State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 18, 2014                    106171
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

VICTOR OGINSKI,
                    Appellant.
________________________________


Calendar Date:    November 17, 2014

Before:   Peters, P.J., Rose, Egan Jr. and Lynch, JJ.

                              __________


     Paul J. Connolly, Delmar, for appellant.

      Robert M. Carney, District Attorney, Schenectady (Gerald A.
Dwyer of counsel), for respondent.

                              __________


Peters, P.J.

      Appeal from a judgment of the County Court of Schenectady
County (Giardino, J.), rendered July 25, 2013, convicting
defendant upon his plea of guilty of the crimes of sexual abuse
in the first degree and endangering the welfare of a child.

      Defendant pleaded guilty to sexual abuse in the first
degree and endangering the welfare of a child and waived his
right to appeal. County Court thereafter sentenced him to the
agreed-upon sentence of three years in prison to be followed by
seven years of postrelease supervision. Defendant now appeals
and we affirm.

      Contrary to defendant's contention, based upon our review
of the plea colloquy, as well as the counseled written waiver of
                              -2-                  106171

appeal he executed in open court, we conclude that defendant was
informed that the right to appeal was separate from the rights
automatically forfeited by a guilty plea and that he knowingly,
intelligently and voluntarily waived the right to appeal his
conviction and sentence (see People v Munger, 117 AD3d 1343, 1343
[2014], lv denied 23 NY3d 1040 [2014]; People v Long, 117 AD3d
1326, 1326 [2014], lv denied 24 NY3d 1003 [2014]). In light of
his valid appeal waiver, defendant is precluded from challenging
his sentence as harsh and excessive (see People v Fligger, 117
AD3d 1343, 1344 [2014], lv denied 23 NY3d 1061 [2014]; People v
Waldron, 115 AD3d 1116, 1117 [2014], lv denied 23 NY3d 969
[2014]).

     Rose, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court